—Judgment, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered September 18, 1997, which dismissed this proceeding as moot in light of the decision in Council of City of N. Y. v Giuliani (231 AD2d 178), unanimously affirmed, without costs.
In this CPLR article 78 proceeding seeking to block the privatization of three City hospitals, the parties agree that the Second Department’s decision in Council of City of N. Y. v Giuliani (231 AD2d 178, supra) is controlling. That decision now having been affirmed (Council of City of N. Y. v Giuliani, 93 NY2d 60), the issues presented in this proceeding are academic. Concur — Lerner, J. P., Rubin, Mazzarelli and Andrias, JJ.